Citation Nr: 1514501	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond July 23, 2012.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1992 and died in May 2005.  The Appellant is the Veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Veterans Affairs (VA) Education Center at the Muskogee, Oklahoma Regional Office (RO).

The record raises a claim for approval of a change in program under Chapter 35, Title 38, United States Code.  The Appellant filed his claim on a November 2011 VA Form 22-5495.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the Muskogee Education Center).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Appellant is the daughter of a Veteran who died because of a service connected disability. 

2.  The Appellant received 45 months of charged DEA benefits between August 29, 2005, and July 23, 2012. 


CONCLUSION OF LAW

The Appellant is not entitled to DEA benefits beyond July 23, 2012.  38 C.F.R. §§ 3500, 3501, 3511 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3044, 21.3300 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  VA's General Counsel has held, however, that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  See VAOPGCPREC 5-2004 (June 23, 2004). 

The Appellant asserts that she did not use her entire 45 months of DEA benefits by July 23, 2012, but has 12 to 14 months of benefits remaining.

Basic eligibility for Chapter 35 benefits is established in several ways, including being the child of a Veteran who died because of a service connected disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  The issue in this case is not whether the Appellant is eligible for Chapter 35 benefits, however, as the AOJ already has determined that the Appellant is an eligible child under the applicable law and regulations as her father, the Veteran, died because of a service connected disability.  Id.  Rather, the issue that must be decided in this case is whether the Appellant has used her entire 45 months of DEA benefits already. 

Under applicable law, DEA benefits are provided pursuant to Chapter 35, Title 38, United States Code, to certain qualifying dependents of certain classes of Veterans, including children in specified classes.  See 38 U.S.C.A. §§ 3501, 3512.  Under applicable regulation, each eligible person is entitled to educational assistance not in excess of 45 months, or the equivalent thereof in part-time training.  VA will not authorize an extension of entitlement except as otherwise provided by law.  The 45-month period of entitlement is any 45 months within the period of eligibility and the 45 month limitation may be exceeded only where no charge against the entitlement is made based on a course or courses pursued by the claimant under the special assistance for the educationally disadvantaged program; or where special restorative training authorized under law exceeds 45 months.  See 38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c). 

The record shows that, in August 2005 the Appellant started to pursue a Bachelor of Arts degree at Saint Edward's University.  In 2007, the Appellant applied for DEA benefits.  In August 2007, she was awarded 45 months of benefits to be used by August 29, 2013.  Thereafter, the record shows that the AOJ awarded the Appellant DEA payment as follows:  

On August 27, 2007:
	August 29, 2005 to December 15, 2005-9 credit hours (three quarter time)
	January 9, 2006 to May 4, 2006-12 credit hours (full time)
	August 28, 2006 to December 14, 2006-6 credit hours (half time)
	January 8, 2007 to May 3, 2007- 6 credit hours (half time), and 
	August 27, 2007 to December 13, 2007-15 credit hours (full time).

On December 5, 2007:
	Break starting on December 14, 2007, and
	January 7, 2008 to May 1, 2008-13 credit hours (full time).

On August 19, 2008:
	August 25, 2008 to December 11, 2008-13 credit hours (full time).

On December 12, 2008:
	Break starting on December 12, 2008, and 
	January 12, 2009 to May 7, 2009-15 credit hours (full time).


On August 8, 2009:
	August 24, 2009 to December 10, 2009-19 credit hours (full time). 

On December 14, 2009:
	Break starting on December 11, 2009, and 
	January 11, 2010 to May 6, 2010-21 credit hours (full time).

On Separation 9, 2011:
	August 29, 2011 to December 5, 2011-3 credit hours (one quarter time),
	August 31, 2011 to December 7, 2011-3 credit hours (one quarter time), and
	September 2011 to December 2011-3 credit hours (less than half time).

On November 15, 2011:
	January 17, 2012 to May 3, 2012-3 credit hours (full time).

On May 6, 2012:
	May 21, 2012 to August 13, 2012-3 credit hours (full time), and 
	May 24, 2012 to August 9, 2012-3 credit hours (full time).

When added together, the Board finds that the above full-time and part-time enrollment periods show that the claimant was provided with 47.19 months of DEA benefits.  Specifically, the record shows that the claimant had 30 months and 7 days of DEA benefits remaining as of December 13, 2007, 25 months and 19 days of DEA benefits remaining as of May 1, 2008, 22 months and 3 days of DEA benefits remaining as of December 12, 2008, 17 months and 6 days of DEA benefits remaining as of May 8, 2009, 13 months and 20 days of DEA benefits remaining as of December 11, 2009, 8 months and 24 days of DEA benefits remaining as of May 7, 2010, 5 months and 17 days of DEA benefits remaining as of December 10, 2011, 2 months of DEA benefits remaining as of May 4, 2012, and 0 months and 0 days of DEA benefits remaining as of July 22, 2012.  Furthermore, the Board can find no basis in law for finding that the Appellant did not use at least her maximum entitlement of 45 months of DEA benefits between August 29, 2005, and July 23, 2012. 

The Board recognizes the Appellant's assertions regarding her alleged continuing entitlement to DEA benefits and does not doubt that she sincerely believes that she is entitled to DEA benefits beyond July 23, 2012.  The Board notes in this regard, however, that the law governing DEA benefits limits the amount of DEA benefits to which an eligible claimant is entitled.  The Board also notes that Federal laws authorizing monetary benefits are enacted by Congress and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed, it is well-settled that any such benefit cannot be awarded by a Federal agency regardless of the compelling circumstances.  See Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board is required to follow the law and finds that, because the Appellant received at least 45 months of DEA benefits by July 22, 2012, her claim must be denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code, beyond July 23, 2012, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


